DETAILED ACTION

In the response filed 13 October 2020, claims 1 and 13 were amended.  Claims 1-20 remain pending.  The 35 USC 102(a)(2) have been overcome and are removed.  New 35 USC 101 rejections of claims 1-12 have been added.  Claims 13-20 are allowable.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they could encompass transitory signals per se which is not one of the four categories of patent eligible subject matter.  Neither the claims, nor the specification of the instant application explicitly state that the computer readable medium storing instructions is not transitory signals.  It is suggested to include “non-transitory” to the claims describing the computer readable medium to overcome this rejection.

Allowable Subject Matter
Claims 13-20 are allowed.
Prior art of record does not teach or clearly suggest a. method of creating a quantum circuit in a classical computing environment, comprising: declaring at least a qubit variable; copying a reference, comprising an alias created in a dynamic address table stored in a memory for a circuit type of a quantum circuit, to at least the declared qubit variable; creating a new circuit type of a quantum circuit; and assigning at least one qubit from the circuit type associated with the reference to the  newly created circuit type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.B/Examiner, Art Unit 2851    





/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851